     Case 2:20-cv-00217-SMJ      ECF No. 82   filed 08/31/20   PageID.16968 Page 1 of 20
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



1                                                                   Aug 31, 2020
                                                                         SEAN F. MCAVOY, CLERK

2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     PAMELA LYNCH,                              No. 2:20-cv-00217-SMJ
5
                                Plaintiff,      SCHEDULING ORDER
6
                 v.
7
     ETHICON INC., ETHICON LLC, and
8    JOHNSON & JOHNSON,

9                               Defendants.

10

11         A telephonic status conference was held in the above-entitled matter on

12   August 27, 2020. Joseph A. Grube and Philip M. Pasquarello appeared on behalf

13   of Plaintiff. Anita Modak-Truran, Angelo J. Calfo and Lindsey Erin Mundt

14   appeared on behalf of Defendants. The parties filed a Joint Status Report, ECF No.

15   80. The Court, having reviewed the documents in the file and discussed the adoption

16   of a scheduling order with counsel, now enters the following Scheduling Order. The

17   dates set forth in this Order may be amended only by Order of the Court and upon

18   a showing of good cause.

19   //

20   //




     SCHEDULING ORDER – 1
     Case 2:20-cv-00217-SMJ   ECF No. 82    filed 08/31/20   PageID.16969 Page 2 of 20




1         IT IS ORDERED:

2         1.    Briefing Schedule

3               A.    Defendants’ Motion for Summary Judgment, ECF No. 37 shall

4                     be noted without oral argument for October 16, 2020. All

5                     briefing has been submitted by the parties.

6               B.    Defendants’ Motion to Exclude Expert Opinions of Dr. Bailey,

7                     ECF No. 39, shall be noted without oral argument for

8                     September 28, 2020.

9                     i. Plaintiff’s response, if any, shall be filed no later than

10                       September 10, 2020;

11                   ii. Defendants’ reply, if any, shall be filed no later than

12                       September 17, 2020.

13              C.    The parties shall file their discovery motions relating to a

14                    supplemental deposition of Plaintiff and the Independent

15                    Medical Examination of Plaintiff by Plaintiff’s expert, discussed

16                    in the joint status report, ECF No. 80, and the telephonic

17                    scheduling conference, no later than October 12, 2020.

18                    Responses and replies shall be filed and served according to

19                    Local Civil Rule 7.

20   //




     SCHEDULING ORDER – 2
     Case 2:20-cv-00217-SMJ      ECF No. 82    filed 08/31/20   PageID.16970 Page 3 of 20




1          2.     Rule 26(a)(1) Exchange

2          The parties have completed their exchange of Federal Rule of Civil

3    Procedure 26(a)(1) material.

4          3.     Mediation by Federal Magistrate Judge

5          If the parties have not reached a resolution by August 20, 2021, the Court

6    will refer this matter to Magistrate Judge Dimke for settlement purposes. In

7    addition, the parties shall file a status report by August 27, 2021 regarding the

8    settlement process.

9          If the parties would like to pursue mediation before a Federal Magistrate

10   Judge at an earlier date, the parties shall file an appropriate motion with the Court.

11   However, if the parties elect to engage in private mediation, the mediation must be

12   completed no later than ninety (90) days prior to trial.

13         4.     Add Parties, Amend Pleadings, and Class Certification

14         The deadline to add parties, amend the pleadings, or file any motion for class

15   certification has passed.

16         5.     Rule 26(a)(2) Expert Identification and Reports

17   The deadline for the parties to identify experts and provide reports has passed.

18         6.     Discovery Cutoff

19                A.       Generally

20         All discovery, including depositions, perpetuation depositions, and fact and




     SCHEDULING ORDER – 3
     Case 2:20-cv-00217-SMJ      ECF No. 82     filed 08/31/20   PageID.16971 Page 4 of 20




1    case-specific expert discovery, shall be completed by August 6, 2021 (“Discovery

2    Cutoff”). The parties shall not file discovery on CM/ECF except those portions

3    necessary to support motions or objections.

4                 B.    Interrogatories, Requests for Production, and Requests for
                        Admission
5

6          All interrogatories, requests for production, and requests for admission shall

7    be served on the opposing party no later than seventy (70) days prior to the

8    Discovery Cutoff. Requests for production shall be limited to thirty (30) requests,

9    including subsections. A party needing relief from this limitation should seek relief

10   from the Court by motion.

11                C.    Protective Orders

12         All motions for protective orders must be filed and served no later than forty

13   (40) days prior to the Discovery Cutoff.

14                D.    Motions to Compel

15         All motions to compel discovery must be filed and served no later than thirty

16   (30) days prior to the Discovery Cutoff.

17   //

18   //

19   //

20   //




     SCHEDULING ORDER – 4
     Case 2:20-cv-00217-SMJ     ECF No. 82    filed 08/31/20   PageID.16972 Page 5 of 20




1                 E.    Additional Deadlines

2          The parties have agreed in their joint status report to the following additional

3    deadlines:

4                       i. Plaintiff shall serve an updated Plaintiff Fact Sheet and

5                          updated authorizations by October 15, 2020;

6                       ii. Defendants shall serve an updated Defendants Fact Sheet by

7                          November 16, 2020;

8                      iii. Discovery relating to fact witnesses, including depositions,

9                          shall be completed by no later than March 15, 2021;

10                     iv. The supplemental report, if any, of Plaintiff’s previously

11                         designated case-specific expert, shall be completed by April

12                         15, 2021;

13                      v. The supplemental report, if any, of Defendants’ previously

14                         designated case-specific expert, shall be completed by May

15                         17, 2021.

16                     vi. Depositions on supplemental reports, if any, of case specific

17                         experts shall be filed and served on or before July 16, 2021.

18         7.     Notice of To-Be-Adjudicated Claims and Affirmative Defenses

19         Each party shall file and serve a notice no later than one (1) week after the

20   Discovery Cutoff indicating which previously-plead claims and/or affirmative




     SCHEDULING ORDER – 5
     Case 2:20-cv-00217-SMJ      ECF No. 82   filed 08/31/20   PageID.16973 Page 6 of 20




1    defenses will be adjudicated at trial.

2          8.     Dispositive and Daubert Motions

3                 A.     Generally

4          All dispositive and Daubert motions shall be FILED AND SERVED on or

5    before September 15, 2021. Responses and replies to dispositive and Daubert

6    motions shall be filed and served according to Local Civil Rule 7. No supplemental

7    responses or supplemental replies to any dispositive or Daubert motions may be

8    filed unless the Court grants a motion to file such documents.

9          The parties’ shall refile their Daubert motions previously filed in the MDL

10   Court and provide the Court with background of MDL prior rulings on these

11   motions. These Daubert motions shall be REFILED within 60 days after the Court

12   has issued an Order on Defendants’ Summary Judgment, ECF No. 37.

13                B.     Statement of Uncontroverted Facts

14         The parties shall also file a Joint Statement of Uncontroverted Facts no later

15   than three (3) days (excluding federal holidays and weekends) after service of the

16   reply, with a courtesy copy emailed to MendozaOrders@waed.uscourts.gov.

17                C.     Notice of Hearing

18         Dispositive and Daubert motions shall be noted for hearing at least fifty (50)

19   days after the date of filing. The parties will receive only one (1) hearing date per

20   month for dispositive motions of up to five (5) issues per party.




     SCHEDULING ORDER – 6
     Case 2:20-cv-00217-SMJ     ECF No. 82    filed 08/31/20   PageID.16974 Page 7 of 20




1          9.     Multidistrict Litigation Deadline

2          All motions to be refiled from the MDL, except refiled Daubert motions,

3    shall be FILED AND SERVED on or before January 15, 2021. Responses and

4    replies shall be filed and served according to Local Civil Rule 7. No supplemental

5    responses or supplemental replies to any refiled motions may be filed unless the

6    Court grants a motion to file such documents.

7          10.    Certification to the State Supreme Court

8          The parties must identify any issue of liability or damages which should be

9    certified to the Washington State Supreme Court no later than the date for the filing

10   of dispositive motions.

11         11.    Motion Practice

12                A.    Notice of Hearing

13         All matters requiring Court action must be filed and noted for hearing in

14   accordance with Local Civil Rule 7. This includes stipulated or agreed motions and

15   proposed orders. If a party seeks oral argument, counsel shall contact the Courtroom

16   Deputy at 509-943-8173 to obtain a hearing date and time. Absent exceptional

17   circumstances, all hearings with oral argument will occur in Court and not by

18   telephone or video conference.

19                B.    Witness Testimony

20         At any hearing, including trial, in which witness testimony is given, the




     SCHEDULING ORDER – 7
     Case 2:20-cv-00217-SMJ       ECF No. 82   filed 08/31/20   PageID.16975 Page 8 of 20




1    witness must testify in Court and may not appear by telephone or video conference,

2    absent exceptional circumstances.

3                 C.     Citing Previously-Filed Documents

4          When a party references a document previously filed with or by the Court,

5    the party shall cite to the document by the record number given to the document by

6    the Clerk of the Court (e.g., ECF No. 43). Furthermore, because the Court is able to

7    easily review previously-filed court records, no such documents shall be attached

8    as exhibits to any filing.

9                 D.     Reliance on Deposition Testimony

10         When a party relies on deposition testimony to support a position it takes in

11   support or opposition to an issue, that party shall provide the Court with only the

12   pertinent excerpts of the deposition testimony relied upon and shall cite to page and

13   line numbers of the deposition it believes supports its position. See generally LCivR

14   56(c)(1), (e). Submission of the entire deposition and/or failure to cite to specific

15   portions of the deposition may result in the submission being stricken from the

16   record. See Orr v. Bank of Am, 285 F.3d 764, 774–75 (9th Cir. 2002).

17         In addition, if both parties submit excerpts from the same deposition, they

18   shall meet and confer to develop a “master” deposition submission, which identifies

19   for the Court the deposition excerpts relied upon by each party. Plaintiff shall

20   highlight excerpts in yellow and Defendants shall highlight excerpts in blue;




     SCHEDULING ORDER – 8
     Case 2:20-cv-00217-SMJ      ECF No. 82    filed 08/31/20   PageID.16976 Page 9 of 20




1    testimony relied upon by both parties shall be underlined. Master deposition

2    submissions shall be filed no later than three (3) days after service of the reply.

3                 E.     Supplemental Responses or Replies

4          No supplemental responses or supplemental replies to any motion may be

5    filed unless the Court grants a motion to file such documents.

6                 F.     Motions to Reconsider

7          Although motions to reconsider are disfavored, any such motion shall be filed

8    no later than fourteen (14) days after the filing date of the order that is the subject

9    of the motion, and shall be noted for hearing without oral argument. No responses

10   or replies to motions to reconsider shall be filed unless the Court expressly requests

11   responses or replies. Counsel shall follow Civil Rule 7(h) of the Local Rules for the

12   United States District Court for the Western District of Washington. Motions to

13   reconsider shall not exceed five (5) pages.

14                G.     Requests to Strike Material Contained in Motion or Briefs

15         Requests to strike material contained in or attached to submissions of

16   opposing parties shall not be presented in a separate motion to strike, but shall

17   instead be included in the responsive brief, and will be considered with the

18   underlying motion. The single exception to this rule is for requests to strike material

19   contained in or attached to a reply brief, in which case the opposing party may file

20   a surreply requesting that the Court strike the material, subject to the following: (i)




     SCHEDULING ORDER – 9
     Case 2:20-cv-00217-SMJ     ECF No. 82    filed 08/31/20   PageID.16977 Page 10 of 20




1    that party must file a notice of intent to file a surreply as soon after receiving the

2    reply brief as practicable; (ii) the surreply must be filed within five (5) days of the

3    filing of the reply brief, and shall be strictly limited to addressing the request to

4    strike; any extraneous argument or a surreply filed for any other reason will not be

5    considered; (iii) the surreply shall not exceed three (3) pages; and (iv) no response

6    shall be filed unless requested by the Court.

7          This does not limit a party’s ability to file a motion to strike otherwise

8    permitted by the Federal Rules of Civil Procedure, including Rule 12(f) motions to

9    strike material in pleadings. The term “pleadings” is defined in Rule 7(a).

10                H.     Decisions on Motions

11         The parties and counsel may call the Judge’s chambers at 509-943-8160 to

12   inquire about the status of a decision on a motion if the Court has not issued an

13   order within thirty (30) days of the motion’s hearing date.

14         12.    Witness and Exhibit Lists

15         Witness and exhibit lists shall be filed and served, and exhibits shall be made

16   available for inspection or copies shall be provided to the parties, no later than

17   November 5, 2021.

18                A.     Witness Lists

19         Witness lists shall include a brief description of the witness, a brief summary

20   of the witness’s anticipated testimony, whether the witness will be called as an




     SCHEDULING ORDER – 10
     Case 2:20-cv-00217-SMJ     ECF No. 82    filed 08/31/20   PageID.16978 Page 11 of 20




1    expert, and any known trial date or time conflicts that witness has.

2                 B.     Exhibit Lists

3          Exhibit lists shall include a brief description of the exhibit. Additionally, all

4    exhibits shall be pre-marked for identification; exhibits for Plaintiff shall be

5    numbered 1–499, and exhibits for Defendants shall be numbered 500–999.

6                 C.     Objections

7          Objections to witnesses or exhibits shall be filed and served on or before

8    November 12, 2021, and shall be heard at the pretrial conference. All objections

9    to witnesses shall set forth a legal basis and explanation for the objection.

10   Objections to an exhibit, or portion thereof, shall be accompanied by a full and

11   complete copy of the exhibit in question and a short legal explanation for the

12   objection. The party seeking admission of the witness or exhibit has five (5) days,

13   excluding federal holidays and weekends, to file a response to the opposing party’s

14   objection; no reply shall be filed.

15                D.     Exhibits Without Objection

16         Counsel shall prepare and file a list of all exhibits which will be admitted

17   without objection no later than December 29, 2021.

18                E.     Exhibits for Jury Deliberations

19         Only those exhibits admitted and used during trial will be given to the jury

20   during deliberations.




     SCHEDULING ORDER – 11
     Case 2:20-cv-00217-SMJ     ECF No. 82    filed 08/31/20   PageID.16979 Page 12 of 20




1          13.    Deposition Designations

2                 A.     Generally

3          Designation of substantive, as opposed to impeachment, deposition or prior

4    testimony to be used at trial shall be highlighted—in yellow by Plaintiff or in blue

5    by Defendants—and each party shall serve a complete, highlighted transcript of the

6    deposition or prior testimony on or before November 5, 2021.

7                 B.     Cross-Designations

8          Cross-designations shall be highlighted—in yellow by Plaintiff or in blue by

9    Defendants—in the transcript containing the opposing party’s initial designations,

10   and shall be served on or before November 19, 2021.

11                C.     Objections

12         All objections to designated deposition or prior testimony and the legal bases

13   for the objections, shall be filed and served on or before November 26, 2021. Any

14   designated deposition or prior testimony objected to shall be underlined in black in

15   a complete yellow and blue highlighted copy of the deposition or prior testimony

16   transcript described above. A paper copy of the underlined document shall be filed

17   and served with the objections. The party seeking admission of the testimony has

18   five (5) days, excluding federal holidays and weekends, to file a response; no reply

19   shall be filed. If the deposition was video recorded and the recording is to be used

20   at trial, the party seeking to use the recorded deposition shall indicate the relevant




     SCHEDULING ORDER – 12
     Case 2:20-cv-00217-SMJ     ECF No. 82    filed 08/31/20   PageID.16980 Page 13 of 20




1    portion on both the written transcript and the recording. Similarly, objections shall

2    be made on the written transcript as explained above along with the applicable time

3    stamp on the video recording noted. All objections to deposition and prior testimony

4    designations shall be heard and resolved at the pretrial conference with the video

5    recording available for display.

6          14.    Motions in Limine

7          All unresolved substantive or evidentiary issues that may foreseeably arise

8    during trial shall be addressed by motions in limine to be filed and served on or

9    before November 12, 2021. Such motions will be addressed and resolved at the

10   pretrial conference. However, motions in limine may not reargue issues already

11   decided by the Court.

12         15.    Pretrial Order

13                A.    Generally

14         A Joint Proposed Pretrial Order prepared in accordance with Local Civil Rule

15   16(e) shall be filed on or before November 23, 2021. Counsel are instructed to

16   email the proposed order, in Microsoft Word or text-only format, to

17   MendozaOrders@waed.uscourts.gov.

18                B.    Exhibit List

19         The list of exhibits contained in the Joint Proposed Pretrial Order shall reflect

20   the exhibit marking scheme described above. In preparing the Joint Proposed




     SCHEDULING ORDER – 13
     Case 2:20-cv-00217-SMJ     ECF No. 82    filed 08/31/20   PageID.16981 Page 14 of 20




1    Pretrial Order, the parties shall confer regarding duplicative exhibits and determine

2    which party will submit such exhibits for trial.

3          16.    Pretrial Conference

4          An in-person pretrial conference will be held at 9:00 A.M. on December 7,

5    2021, in Spokane, Washington. All counsel trying the case must be present at the

6    pretrial conference.

7          17.    Trial Briefs, Voir Dire, and Jury Instructions

8                 A.     Generally

9          Trial briefs, requested voir dire, and joint proposed jury instructions shall be

10   filed and served on or before December 29, 2021.

11                B.     Requested Voir Dire

12         Each party shall file suggested questions for the Court to ask during voir dire.

13                C.     Trial Brief Length

14         Trial briefs shall not exceed twenty (20) pages without prior Court approval.

15   To obtain such approval, a party must file a motion to file an over-length brief,

16   demonstrating good cause why supplemental briefing is necessary.

17                D.     Jury Instructions

18         The parties’ joint proposed jury instructions shall be presented in the

19   following format:

20         (i) “Table of Contents”




     SCHEDULING ORDER – 14
     Case 2:20-cv-00217-SMJ        ECF No. 82   filed 08/31/20   PageID.16982 Page 15 of 20




1           This section shall list the proposed instructions by number, brief title or

2    subject-matter, and authority, i.e., Ninth Circuit model instruction number, statute

3    citation, or case citation.

4    //

5           (ii) “Section I: Preliminary Instructions”

6           This section shall include the language of all instructions the parties would

7    like the Court to provide prior to opening statements, including a “statement of the

8    case” and “undisputed facts” instructions. One (1) instruction per page if possible,

9    with citation to the authority for the instruction.

10          (iii) “Section II: Final Instructions”

11          This section shall include the language for all instructions the parties would

12   like the Court to provide prior to closing arguments. One (1) instruction per page if

13   possible, with citation to the authority for the instruction. A party proposing an

14   instruction that differs from a Ninth Circuit model instruction should submit a

15   memorandum analyzing cases suggesting that modification and providing copies of

16   pertinent cases and a proposed instruction incorporating the modification. The final

17   instructions section shall, at a minimum, include instructions regarding the elements

18   of each claim or defense and the relief sought, and shall otherwise comply with

19   Local Civil Rule 51(a).

20          (iv) “Section III: Verdict Form”




     SCHEDULING ORDER – 15
     Case 2:20-cv-00217-SMJ     ECF No. 82    filed 08/31/20   PageID.16983 Page 16 of 20




1          This section shall include a proposed verdict form.

2                 E.      Individually Proposed Jury Instructions

3          If the parties are unable to agree on certain instructions, they are to submit

4    individually proposed jury instructions no later than the date the joint proposed

5    instructions are due. All individually submitted proposed instructions must adhere

6    to the format described above for joint proposed instructions and not include

7    instructions the parties are in agreement on.

8                 F.      Objections

9          Any objections to the opposing party’s individually submitted proposed

10   instructions must be filed no later than five (5) days, excluding federal holidays and

11   weekends, after the individual proposed instructions were filed. All objections shall

12   set forth the basis for the objection and briefly explain why the instruction in

13   question should not be used or should be altered.

14                G.      Courtesy Copies

15         Counsel are instructed to email courtesy copies of their joint and individually

16   proposed jury instructions, in Microsoft Word or text-only format, to

17   MendozaOrders@waed.uscourts.gov.

18         18.    Trial

19         The estimated 10-day JURY TRIAL shall commence at 9:00 A.M. on

20   January 10, 2022, in Spokane, Washington. The final pretrial conference will




     SCHEDULING ORDER – 16
     Case 2:20-cv-00217-SMJ     ECF No. 82    filed 08/31/20   PageID.16984 Page 17 of 20




1    begin at 8:30 AM.

2          19.    General Court Protocol

3                 A.     Conduct of Counsel

4          Counsel are to read and abide by Local Civil Rule 83.1 and Washington Rule

5    of Professional Conduct 3.4.

6                 B.     Exhibits at Hearings

7          In accordance with Local Civil Rule 83.1(f), each party shall bring to any

8    hearing on the merits, photocopies of their relevant pre-marked exhibits for the

9    Court, opposing counsel, and testifying witness, unless it is not possible to do so

10   because of the nature of an exhibit.

11                C.     Exhibits for Trial

12         As the Court now utilizes JERS (Jury Evidence Recording System) during

13   trial, counsel shall submit two (2) weeks prior to trial all proposed exhibits on a

14   digital video disc (“DVD”) or compact disc (“CD”). The disc shall be labeled with

15   the title of the case and the name of the party for whom the exhibits are submitted.

16   A hard copy of the party’s exhibit list that includes the electronic file name for each

17   exhibit shall be submitted with the DVD or CD. Unless otherwise directed by the

18   Court, the disc will not be returned to counsel. The parties shall be prepared, as is

19   the usual practice, to submit hard copies of any exhibit admitted during trial.

20   Counsel shall contact the Courtroom Deputy, Nicole Cruz, at least one (1) week




     SCHEDULING ORDER – 17
     Case 2:20-cv-00217-SMJ     ECF No. 82   filed 08/31/20   PageID.16985 Page 18 of 20




1    prior to the pretrial conference to discuss the JERS system.

2                 D.    Time Sensitive Material

3          Any time-sensitive materials should be faxed to the Judge’s chambers at

4    509-943-8161.

5                 E.    Emailing the Court

6          Whenever a party emails documents, as required by the Court, to

7    MendozaOrders@waed.uscourts.gov, those documents shall be in Microsoft Word

8    or text-only format. Additionally, the subject line of the email shall be as follows:

9    [Case Name; Case Number; Document Title; Label for Attached Document].

10         20.    Summary of Deadlines

11    Rule 26(a)(1) exchange                                        Completed
      Deadline to add parties, amend pleadings,
12                                                                  Completed
      and file for class certification
      Rule 26(a)(2) expert reports produced to
13    other parties and emailed to the Court:
                    Plaintiff – Initial Experts:                    Completed
14                  Defendants – Initial Experts:                   Completed
                    Plaintiff – Rebuttal Experts:                   Completed
15    All interrogatories, requests for production,
                                                      70 Days Before Discovery Cutoff
      and requests for admission, served
16
      Motions for protective orders filed             40 Days Before Discovery Cutoff
17    Motions to compel discovery filed               30 Days Before Discovery Cutoff
      Discovery Cutoff                                        August 6, 2021
18    Defendants’ Motion to Exclude Expert
      Opinions Dr. Bailey, ECF No. 39
19               Response:
                                                              September 10, 2020
                 Reply:
20                                                            September 17, 2020




     SCHEDULING ORDER – 18
     Case 2:20-cv-00217-SMJ     ECF No. 82    filed 08/31/20    PageID.16986 Page 19 of 20




1     Discovery Motions re medical examination
      of Plaintiff and supplemental deposition of                October 12, 2020
2     Plaintiff:
      Plaintiff provide updated Fact Sheet:                      October 15, 2020
3     Defendant provide updated Fact Sheet:                     November 16, 2020
      Refiling of Motions for the MDL exclusive
4                                                                January 15, 2021
      of Daubert motions:
      Discovery Deadline for Fact Witnesses,
5                                                                 March 15, 2021
      including depositions:
      Deadline for Supplemental report, if any, of
6
                    Plaintiff’s designated case
                                                                   April 15, 2021
      specific expert:
7
                    Defendants’ designated case
                                                                   May 17, 2021
      specific expert:
8
      Deadline for depositions on supplemental
                                                                   July 16, 2021
9     reports, if any, of case specific experts:
      Notice of to-be-adjudicated claims and
                                                        1 Week After Discovery Cutoff
10    affirmative defenses filed
      All dispositive, Daubert, and state
                                                                September 15, 2021
11    certification motions filed
      Witness and exhibit lists:
12                  Lists filed and served:                     November 5, 2021
                    Objections filed and served:                November 12, 2021
13    Deposition designations:
                    Designated transcripts served:              November 5, 2021
14                  Cross-designations served:                  November 19, 2021
                    Objections filed and served:                November 26, 2021
15    All motions in limine filed                               November 12, 2021
      Joint Proposed Pretrial Order filed and
16                                                              November 23, 2021
      emailed to the Court
17    Confer with Courtroom Deputy regarding                   1 Week Before Pretrial
      JERS                                                          Conference
18                                                               December 7, 2021
      PRETRIAL CONFERENCE
                                                                9:00 A.M. - Spokane
19    Trial briefs, jury instructions, verdict forms,
      requested voir dire, and list of exhibits
                                                                December 29, 2021
20    admitted without objection, filed and
      emailed to the Court


     SCHEDULING ORDER – 19
     Case 2:20-cv-00217-SMJ      ECF No. 82   filed 08/31/20    PageID.16987 Page 20 of 20




1         Exhibits for trial                                   2 Weeks Before Trial
          Referral to Magistrate Judge                           August 20, 2021
2         Mediation, if any, must be completed by              90 Days Before Trial
3
     //
4
                                                                 January 10, 2022
5         JURY TRIAL
                                                               9:00 A.M. - Spokane
6
              IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
7
     provide copies to all counsel.
8
              DATED this 31st day of August 2020.
9
                          _________________________
10
                          SALVADOR MENDOZA, JR.
                          United States District Judge
11

12

13

14

15

16

17

18

19

20



     SCHEDULING ORDER – 20
